SENTENCIA
El 30 de agosto de 2000, Rubén Vélez Lebrón, por sí y en representación de la sociedad legal de gananciales que in-tegra con su esposa, presentó una demanda en daños y perjuicios contra Juan M. García Passalacqua. Vélez Le-brón alegó que el demandado, a través de una emisora radial y en su carácter de comentarista político, había ini-ciado en forma maliciosa una campaña de falsedades, ataques e insinuaciones en su contra al hacer expresiones a través de las ondas radiales insultando al demandante con epítetos tales como “tiburón”, “ladrón”, “pillo”, “ratón” y “corrupto”. Esto alegadamente ocurrió en 1999 —desde el mes de septiembre— y durante el 2000. Según el deman-dante, esas expresiones se habían hecho “en menosprecio de la verdad, con pleno conocimiento de su falsedad y con la evidente intención de mancillar y denigrar la reputación del demandante”. García Passalacqua contestó la demanda el 30 de octubre de ese año. Admitió haber hecho algunas de las expresiones, pero negó que éstas fueran falsas o difamatorias.
El 30 de noviembre de 2000 el demandado presentó una moción de sentencia sumaria acompañada por un Memo-rando en Apoyo a Moción de Sentencia Sumaria, a la que anexó una serie de documentos en los que alegaba se expo-nían los datos en que se apoyaba para hacer sus expresio-nes públicas.
*225Luego de varios incidentes procesales, el 10 de agosto de 2001 el tribunal de instancia emitió una sentencia me-diante la cual declaró “con lugar” la moción de sentencia sumaria presentada por el demandado y, en consecuencia, desestimó la reclamación de Vélez Lebrón. El foro de ins-tancia determinó que las expresiones hechas por el deman-dado, aun cuando no fuesen del todo ciertas, estaban cobi-jadas por las defensas de hipérbole retórica y opinión, por lo que no se configuraba la causa de acción por difamación.
Inconformes con tal dictamen, los demandantes apela-ron al entonces Tribunal de Circuito de Apelaciones el 25 de octubre de 2001. El foro apelativo confirmó la determi-nación del tribunal de instancia en una sentencia emitida el 31 de julio de 2003 y notificada el 8 de agosto de 2003. Los apelantes solicitaron la reconsideración, la cual fue acogida y luego declarada “sin lugar” mediante Resolución de 18 de diciembre de 2003 y notificada el 16 de enero de 2004.
El 17 de febrero de 2004, Vélez Lebrón presentó el re-curso que nos ocupa. Alegó esencialmente que erraron los foros inferiores al desestimar sumariamente su reclamación. El 12 de marzo de 2004 ordenamos al recu-rrido que mostrara causa por la cual no debíamos revocar el dictamen y ordenar la celebración de un juicio plenario. La orden fue notificada el 16 de marzo de 2004. El deman-dado presentó su Comparecencia para Mostrar Causa el 14 de abril de 2004. Con el beneficio de su criterio, resolvemos.
H-1
La acción civil por difamación tiene su base en nuestra Ley de Libelo y Calumnia, 32 L.P.R.A. sec. 3141. En lo que a pleitos civiles se refiere, la difamación se ha definido como “ ‘desacreditar a una persona publicando cosas contra *226su reputación’ Pérez v. El Vocero de P.R., 149 D.P.R. 427, 441 (1999).
Para que prospere una acción de libelo en el caso de una figura privada es necesario que la persona difamada ale-gue y pruebe en esencia tres requisitos: (1) que la informa-ción es difamatoria y falsa; (2) que la publicación se hizo de forma negligente, y (3) que se le causaron daños reales. Si la persona difamada es una figura pública, es necesario, además, que pruebe que la publicación fue hecha con ma-licia real o con grave menosprecio de la falsedad o veraci-dad de lo publicado. Pérez v. El Vocero de P.R., supra; Villanueva v. Hernández Class, 128 D.P.R. 618 (1991).
De otra parte, la Regla 36.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III, permite a la parte demandada en un pleito solicitar que se dicte sentencia sumaria a su favor sobre la totalidad o cualquier parte de la reclamación. Vera v. Dr. Bravo, 161 D.P.R. 308 (2004); Méndez Arocho v. El Vocero de P.R., 130 D.P.R. 867 (1992).
La sentencia sumaria es el mecanismo procesal que otorga al juzgador la discreción para disponer del pleito sin necesidad de celebrar vista evidenciaría. El principio rector al dictar sentencia sumaria es el sabio discernimiento del juzgador, a los fines de evitar que se despoje a un liti-gante de su día en corte, principio elemental del debido proceso de ley. Rosario v. Nationwide Mutual, 158 D.P.R. 775 (2003); Asoc. Pesc. Pta. Figueras v. Pto. del Rey, 155 D.P.R. 906 (2001); Consejo Tit. C. Parkside v. MGIC Fin. Corp., 128 D.P.R. 538 (1991).
Procede dictar sentencia sumaria cuando el que pro-mueve el caso ha establecido su derecho con claridad y ha quedado demostrado que la parte promovida no tiene dere-cho bajo cualquier circunstancia discernible de las alega-ciones que no se hayan refutado. García Rivera et al. v. Enriquez, 153 D.P.R. 323 (2001); Rivera v. Depto. de Hacienda, 149 D.P.R. 141 (1999); Corp. Presiding Bishop CJC of LDS v. Purcell, 117 D.P.R. 714 (1986).
*227E1 tribunal no deberá dictar sentencia sumaria cuando: (1) existan hechos materiales controvertidos; (2) haya ale-gaciones afirmativas en la demanda que no han sido refu-tadas; (3) surja de los propios documentos que se acompa-ñan con la moción una controversia real sobre algún hecho material, o (4) como cuestión de derecho no proceda. PFZ Props., Inc. v. Gen. Acc. Ins. Co., 136 D.P.R. 881 (1994); Cuadrado Lugo v. Santiago Rodríguez, 126 D.P.R. 272 (1990). Si existen dudas sobre la existencia de una contro-versia de hechos, éstas se deben resolver contra la parte que solicita la sentencia sumaria. Santiago v. Ríos Alonso, 156 D.P.R. 181 (2002); Cuadrado Lugo v. Santiago Rodríguez, supra.
La parte que se opone a la resolución por la vía sumaria está obligada a presentar documentos que pongan en con-troversia los hechos presentados por el que promueve. Sin embargo, el solo hecho de no haberse opuesto con evidencia que controvirtiera la que se presentó, no implica de por sí que proceda la sentencia sumaria o que se pueda dictar a favor de quien promueve la acción. Jusino et als. v. Walgreens, 155 D.P.R. 560 (2001); Cuadrado Lugo v. Santiago Rodríguez, supra.
HH HH
AI examinar el presente caso a la luz de la normativa expuesta, concluimos que no procedía resolverlo mediante sentencia sumaria. Existe controversia sobre la falsedad de las expresiones que emitió el demandado y en cuanto a las bases fácticas que utilizó para emitir su opinión. Por una parte, el demandado alega que los comentarios que hizo se basan en los artículos periodísticos y de revistas que presentó como evidencia. Por otro lado, el demandante alega que lo que dijo el demandado no se desprende de los documentos en los que se apoya. El peticionario merece una oportunidad de demostrar la falsedad de las expresio-*228nes del demandado mediante la celebración de un juicio plenario, por lo que erró el Tribunal de Apelaciones al ava-lar la disposición del pleito por la vía sumaria.
No obstante lo anterior, la parte recurrida solicita en su escrito que se le permita llevar a cabo un descubrimiento de prueba adecuado para poder defenderse de la reclama-ción en su contra. Ambas partes deben tener esa oportunidad.
Por los fundamentos expuestos, se expide el auto solici-tado y se dicta sentencia para revocar las que emitió el Tribunal de Circuito de Apelaciones y el Tribunal de Primera Instancia, y ordenar la celebración del correspondiente jui-cio plenario. Se autoriza, además, a las partes que lleven a cabo el descubrimiento de prueba pertinente.
Lo pronunció, manda el Tribunal y certifica la Secreta-ria del Tribunal Supremo. El Juez Asociado Señor Rebollo López disintió con una opinión escrita. La Juez Asociada Señora Rodríguez Rodríguez no interviene.
(.Fdo.) Patricia Otón Olivieri Secretaria del TribunalSupremo